DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s amendment filed 08/15/2022 is acknowledged. It is also noted that Applicant submitted two claim amendments on 08/12/2022. In the amendment filed 08/15/2022, claims 1, 12 and 14-18 are amended and claims 7-11 are newly canceled. 
Claims 1-6 and 12-18 are under examination.

Objections Withdrawn
The objection to claims 1-6 and 12-18 for minor informalities is withdrawn in response to Applicant’s amendment of the claims. Specifically, the amendment submitted on 08/15/2022 corrects the issue raised with respect to the color font rendering the claims difficult to read and optically capture (CFR 1.52). Further, Applicant has corrected the typographical errors in claims 12, 14-16 and 18.

Rejections Maintained
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The rejection of claims 1-3, 5, 12, 13 and 17 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wong et al. (WO 2009/148970—of record), set forth at pages 6-7 of the Office action mailed 02/16/2022 is maintained for reasons of record and the following.

Response to Arguments
Applicant argues at pages 6-7 that clams 1 and 17 are amended to recite a predictive tool to select an embryo for implantation based upon association of increased lysozyme C level in spend media with increased aneuploidy and developmental failure in an embryo. Applicant asserts that Wong et al. fail to teach the following:
an immunosorbent assay kit for determining developmental competence of a candidate embryo comprising
a solid-state substrate functionalized with a first capture antibody and a second capture antibody, wherein the first capture antibody binds a protein having the amino acid sequence set forth in SEQ ID NO: 317 and * the second capture antibody binds a protein having an amino acid sequence selected from the group consisting of SEQ ID NOs: 1-316 and 318-404; and 
a predictive tool to select an embryo for implantation based upon association of increased lysozyme C level in spent media with increased aneuploidy and developmental failure in an embryo. 

This argument has been fully considered, but is not found persuasive. Regarding part (1) of the independent claims, Wong et al. teach a panel of candidate peptide/protein biomarkers comprising lysozyme C (SEQ ID NO: 317) and lipocalin-1 (SEQ ID NO: 383—referred to therein as “Von Ebner’s gland protein”—see p. 31, paragraph [0093]; p. 36, Table 1), which also meets limitations of claim 17. In addition, Wong et al. contemplate using a solid-phase enzyme linked immunosorbent assay to measure the proteins (see p. 15, paragraph [0046]; p. 16, paragraph [0049]; claims 1, 2 and 4-6). Wong et al. describe how to make immunosorbent assay kits, including how antibodies can be immobilized onto a variety of solid supports (see p. 18, paragraph [0052]). Thus, the limitations are met by Wong and colleagues.
Regarding part (2) of the independent claims, the instant specification does not provide an example of the structure of the recited predictive tool. As noted by Applicant and at p. 9 of the Office action mailed 02/16/2022, the specification discloses that the predictive tool is developed by a skilled artisan by measuring secretome proteins, such as lysozyme C, in embryo culture medium and monitoring implantation successes and failures in order to correlate the secretome proteins with either implantation success or failure, citing Figure 3. Figure 3 depicts the “predictive tool” as part of a schematic of a method for identifying “embryos having the greatest chance for implantation success” (see p. 10, paragraph [0034]). Given the lack of description of the structure of the predictive tool in the specification, it can be interpreted as a set of written instructions informing the user of the kit that increased lysozyme C levels in spent media are associated with increased aneuploidy and developmental failure and how to determine if such a relationship exists. While the predictive tool informs the user of the kit that increased levels of certain proteins in spent media is associated with increased aneuploidy and developmental failure of an embryo, the kit itself is not changed by this information. In summary, the predictive tool in part (2) of the claims does not influence the design, shape or content of the immunosorbent assay kit in part (1) and the prior art product of Wong et al. would suitable for carrying out new uses for the claimed kit. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

The rejection of claims 1-3 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beuerman et al. (PGPUB 20090258828) in view of Peter Hornbeck (“Enzyme-Linked Immunosorbent Assays” in Current Protocols in Immunology (1991) 2.1.1-2.1.22) is maintained for reasons of record and the following.
The rejection of claims 1-3, 5, 12, 13 and 17 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klein et al. (Reproductive Sciences Vol. 15 No. 3 March 2008 263-273 DOI. 10.1177/1933719107311189) in view of Peter Hornbeck (“Enzyme-Linked Immunosorbent Assays” in Current Protocols in Immunology (1991) 2.1.1-2.1.22) is maintained for reasons of record and the following. 

The rejection of claims 1-6, 12-14 and 16-18 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wong et al. (WO 2009/148970—of record) is maintained for reasons of record and the following.

The rejection of claims 1-6 and 12-18 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosenfeld et al. (2007/0161125—on IDS filed 08/20/2020) in view of Peter Hornbeck (“Enzyme-Linked Immunosorbent Assays” in Current Protocols in Immunology (1991) 2.1.1-2.1.22—of record) is maintained for reasons of record and the following. 

Response to Arguments
Applicant argues at pages 8-10 that the applied prior art references fail to teach or suggest the predictive tool, which Applicant states is developed by a skilled artisan by measuring secretome proteins in embryo culture medium and monitoring implantation success and failures in order to correlate them with either success or failure.

This argument has been fully considered, but is not found persuasive. The instant specification does not provide an example of the structure of the recited predictive tool; rather Figure 3 depicts the “predictive tool” as part of a schematic of a method for identifying “embryos having the greatest chance for implantation success” (see p. 10, paragraph [0034]). Given the lack of description of the structure of the predictive tool in the specification, it can be interpreted as a set of written instructions informing the user of the kit that increased lysozyme C levels in spent media are associated with increased aneuploidy and developmental failure and how to determine if such a relationship exists. While the predictive tool informs the user of the kit that increased levels of certain proteins in spent media is associated with increased aneuploidy and developmental failure of an embryo, the kit itself is not changed by this information. The predictive tool in part (2) of the claims does not influence the design, shape or content of the immunosorbent assay kit in part (1). The prior art references applied under 35 USC 103 teach and suggest kits that would suitable for carrying out the claimed uses for the recited kit.
The MPEP 2112.01 (III) provides guidance regarding written instructions: “[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate.”), citing In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent, in which the Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed, explaining “[i]f we were to adopt [applicant’s] position, anyone could continue patenting a product indefinitely provided that they add a new instruction sheet to the product.”). In the instant case, the predictive tool is analogous to an instruction limitation. The prior art product kits could function in a method of measuring these proteins in spent media. See also MPEP 2112.01(I), which states that prior art products that are identical or substantially identical in structure or composition are presumed to have the same properties. 

New Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This rejection was necessitated by amendment.
The independent claims 1 and 17 have been amended to recite “a predictive tool to select an embryo for implantation based upon association of increased lysozyme C level in spent media with increased aneuploidy and developmental failure in an embryo”. The instant application does not disclose the corresponding structure of the recited tool for performing the claimed function of selecting an embryo and clearly linking said structure to the recited function. Rather, Figure 3 depicts “a flow chart for a method of developing and using a predictive model that may be used to assess embryo viability as a candidate for use in an IVF implantation procedure” (see the specification at p. 7, paragraph [0020]), thus, Figure 3 depicts “a method”, and not a particular structure. The recited “kit” is a product, however, the predictive tool as described in the specification appears to be drawn to a process (method) and not a product, thus in the absence of any clear recitation of the structure of the predictive tool, there is ambiguity about what is being claimed. The phrase “predictive tool” is vague and does not clearly link any structure to the recited function so that one of ordinary skill in the art would recognize what structure performs the claimed function. The claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant (see MPEP 2171). For the purpose of prior art, part (2) of the independent claims is interpreted as a set of written instructions informing the user of the kit that increased lysozyme C levels in spent media are associated with increased aneuploidy and developmental failure and how to determine if such a relationship exists.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649